JPMORGAN PRIVATE BANK


GRID DEMAND PROMISSORY NOTE
(LIBOR/PRIME)

$500,000

Dated as of August 19, 2002

     For value received, EOS International, Inc. (the “Borrower”) hereby
promises to pay to the order of JPMorgan Chase Bank (the “Bank”) at its office
at 345 Park Avenue, New York, New York 10154-1002 for the account of the lending
office of the Bank, the principal amount of Five Hundred Thousand Dollars
($500,000) or, if less, the aggregate unpaid principal amount of all loans made
to the undersigned by the Bank and outstanding under this Note (the “Loans”) on
the earlier of August 19, 2003 or DEMAND.

     The Borrower promises to pay interest on each Interest Payment Date on the
unpaid balance of the principal amount of each such Loan from and including the
date of such Loan to such Maturity Date at either (i) a floating rate per annum
equal to the Prime Rate (such Loan a “Prime Loan”), or (ii) a fixed rate per
annum equal to the Adjusted Libor Rate applicable to such Loan plus 0.50% (such
Loan a “Libor Loan”). Any principal not paid when due shall bear interest from
and including such date until paid in full at a rate per annum equal to the
Default Rate, such interest to be payable on demand. Interest shall be payable
on the relevant Interest Payment Date and shall be calculated on the basis of a
year of 360 days for the actual number of days elapsed.

     All payments hereunder shall be made in lawful money of the United States
and in immediately available finds. Any extension of time for the payment of the
principal of this Note resulting from the due date falling on a non-Banking Day
shall be included in the computation of interest. The date, amount, type and
Maturity Date of, and the interest rate with respect to, each Loan evidenced
hereby and all payments of principal thereof shall be recorded by the Bank on
its books and, at the discretion of the Bank prior to any transfer of this Note
at any other time, may be endorsed by the Bank on a schedule. Any such
endorsement shall be conclusive absent manifest error. The Bank may (but shall
not be obligated to) debit the amount of any payment under this Note that is not
made when due to any deposit account of the Borrower with the Bank. The Borrower
waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Note.

     1.      Definitions.   The terms listed below shall be defined as follows:

     “Adjusted Libor Rate” shall mean the Libor Rate for such Loan divided by
one minus the Reserve Requirement.

     “Banking Day” shall mean any day on which commercial banks are not
authorized or required to close in New York City and whenever such day relates
to a Libor Loan or notice with respect to any Libor Loan, a day on which
dealings in U.S. dollar deposits are also carried out in the London interbank
market.

1


--------------------------------------------------------------------------------

     “Default Rate” means a rate per annum equal to: (a) if a Prime Loan, a
floating rate of 2% above the rate of interest thereon (including any margin);
(b) if a Libor Loan, a fixed rate of 2% above the rate of interest in effect
thereon (including any margin) at the time of default until the Maturity Date
thereof and, thereafter, a floating rate of 2% above the rate of interest for a
Prime Loan (including any margin).

     “Facility Documents” shall mean this Note, the line of credit offer letter
dated as of August 19, 2002, and any other documents, instruments, or agreements
delivered as security or collateral for, or a guaranty of, the Loans, or in
connection with, or as support for, any of the foregoing, whether by the
Borrower or a Third Party, and any updates or renewals thereof.

     “Head Office” shall mean the head office of the Bank, currently located at
270 Park Avenue, New York, New York 10017.

     “Interest Payment Date” shall mean (i) the last Banking Day of each
calendar month; and (ii) on any payment of principal.

     “Libor Rate” shall mean the rate per annum (rounded upwards, if necessary,
to the nearest 1/16 of 1%) quoted by the Bank at approximately 11:00 a.m. London
time (or as soon thereafter as practicable) two Banking Days prior to the first
day of such Loan for the offering by the Bank to leading banks in the London
interbank market of U.S. dollar deposits having a term comparable to such Loan
and in an amount comparable to the principal amount of such Loan.

     “Maturity Date” shall mean (i) with respect to a Prime Loan, the period
commencing on the date such Prime Loan is made and ending on the date recorded
by the Bank on its books, or if such day is not a Banking Day then on the
immediately succeeding Banking Day, and (ii) with respect to a Libor Loan, the
period commencing on the date such Libor Loan is made and ending on the
numerically corresponding day One, Two, Three or Six calendar months thereafter,
as recorded by the Bank on its books, or if such day is not a Banking Day, then
on the immediately succeeding Banking Day; provided that if such Banking Day
would fall in the next calendar month, such Maturity Date shall end on the
immediately preceding Banking Day; and provided, further, that each such
Maturity Date which commences on the last Banking Day of a calendar month (or on
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Banking Day of the appropriate
calendar month. If the Bank shall not have received notice to the contrary from
the Borrower at least three Banking Days prior to the Maturity Date of a Libor
Loan, the Bank may renew such Loan as a Libor Loan for a period with a duration
equal to that then ending, provided that no such renewal shall be made if the
number of months in the renewal period is greater than six.

     “Prime Rate” shall mean that rate of interest from time to time announced
by the Bank at the Head Office as its prime commercial lending rate.

     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System.

     “Regulatory Change” shall mean any change after the date of this Note in
United States federal, state or municipal laws or any foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks,
including the Bank, of or under any United States federal, state or municipal
laws or any foreign laws or regulations (whether or not having the force of law)
by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

2


--------------------------------------------------------------------------------

     “Reserve Requirement” shall mean, for any Libor Loan, the average maximum
rate at which reserves (including any marginal, supplemental or emergency
reserves) are required to be maintained during the term of such Loan under
Regulation D by member banks of the Federal Reserve System in New York City with
deposits exceeding one billion U.S. dollars, or as otherwise established by the
Board of Governors of the Federal Reserve System and any other banking authority
to which the Bank is subject, against “Eurocurrency liabilities” (as such term
is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks by reason of any Regulatory Change against (x) any category
of liabilities which includes deposits by reference to which the Libor Rate is
to be determined or (y) any category of extensions of credit or other assets
which include Libor Loans. The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

     “Third Party” shall mean any party liable with respect to, or otherwise
granting support for, this Note, whether by guaranty, subordination, grant of
security or otherwise.

     2.     Borrowings and Prepayments.   The Borrower shall give the Bank
notice of each borrowing request by 12:00 noon New York City time three Banking
Days prior to each requested borrowing of a Libor Loan and by 12:00 noon New
York City time on the date of each requested borrowing of a Prime Loan; provided
that no Libor Loan shall be in an amount equal to less than $500,000; and
provided, further, that no Prime Loan shall be in an amount equal to less than
$30,000. The Borrower shall have the right to make prepayments of principal at
any time or from time to time; provided that: (a) the Borrower shall give the
Bank irrevocable notice of each prepayment by 12:00 noon New York City time
three Banking Days prior to prepayment of a Libor Loan, and by 12:00 noon New
York City time on the date of prepayment of a Prime Loan; (b) Libor Loans may be
prepaid prior to their Maturity Date only if accompanied by payment of the
additional compensation calculated in accordance with Section 5 below; (c) all
prepayments of Libor Loans shall be in a minimum amount equal to the lesser of
$100,000 or the unpaid principal amount of this Note; and (d) all prepayments of
Prime Rate Loans shall be in a minimum amount equal to the lesser of $30,000 or
the unpaid principal amount of this Note.

     3.      Additional Costs.   (a) If as a result of any Regulatory Change
which (i) changes the basis of taxation of any amounts payable to the Bank under
this Note (other than taxes imposed on the overall net income of the Bank or the
lending office by the jurisdictions in which the Head Office of the Bank or the
lending office are located) or (ii) imposes or modifies any reserve, special
deposit, deposit insurance or assessments, minimum capital, capital ratios or
similar requirements relating to any extension of credit or other assets of, or
any deposits with or other liabilities of the Bank, or (iii) imposes any other
condition affecting this Note, the Bank determines (which determination shall be
conclusive absent manifest error) that the cost to it of making or maintaining a
Libor Loan is increased or any amount received or receivable by the Bank under
this Note is reduced, then the Borrower will pay to the Bank on demand an
additional amount that the Bank determines will compensate it for the increased
cost or reduction in amount.

3


--------------------------------------------------------------------------------

     (b) Without limiting the effect of the foregoing provisions of this Section
3 (but without duplication), the Borrower shall pay to the Bank from time to
time on request such amounts as the Bank may determine to be necessary to
compensate the Bank for any costs which it determines are attributable to the
maintenance by it or any of its affiliates pursuant to any law or regulation of
any jurisdiction or any interpretation, directive or request (whether or not
having the force of law and whether in effect on the date of this Note or
thereafter) of any court or governmental or monetary authority of capital in
respect of the Loans hereunder (such compensation to include, without
limitation, an amount equal to any reduction in return on assets or equity of
the Bank to a level below that which it could have achieved but for such law,
regulation, interpretation, directive or request).

     4.      Unavailability, Inadequacy or Illegality of Libor Rate.   Anything
herein to the contrary notwithstanding, if the Bank determines (which
determination shall be conclusive) that:

     (a) quotations of interest rates for the relevant deposits referred to in
the definition of Libor Rate are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining the rate of interest for
a Libor Loan; or

     (b) the definition of Libor Rate does not adequately cover the cost to the
Bank of making or maintaining a Libor Loan; or

     (c) as a result of any Regulatory Change (or any change in the
interpretation thereof) adopted after the date hereof, the Head Office of the
Bank or the lending office is subject to any taxes, reserves, limitations, or
other charges, requirements or restrictions on any claims of such office on
non-United States residents (including, without limitation, claims on non-United
States offices or affiliates of the Bank) or in respect of the excess above a
specified level of such claims; or

     (d) it is unlawful for the Bank or the lending office to maintain any Libor
Loan at the Libor Rate;

          THEN, the Bank shall give the Borrower prompt notice thereof, and so
long as such condition remains in effect, any existing Libor Loan shall bear
interest as a Prime Loan and the Bank shall make no Libor Loans.

     5.      Certain Compensation.   If for any reason there is a principal
payment of a Libor Loan on a date other than its Maturity Date (whether by
prepayment, demand, acceleration, or otherwise), the Borrower will pay to the
Bank such amount or amounts as shall be sufficient (in the reasonable opinion of
the Bank) to compensate the Bank for any loss, cost or expense which the Bank
determines is attributable to such payment.

     Without limiting the generality of the preceding paragraph, such
compensation shall include an amount equal to the excess, if any of (i) the
amount of interest which otherwise would have accrued on the principal amount so
paid for the period from the date of such payment to the Maturity Date at a rate
per annum equal to the sum of the then applicable Libor Rate (plus any margin)
over (ii) the interest component of the amount the Bank would have bid in the
Libor interbank market for deposits in U.S. dollars of leading banks in amounts
comparable to such principal amount and with maturities comparable to such
period (as reasonably determined by the Bank).

4


--------------------------------------------------------------------------------

     6.      Representations.   The Borrower represents and warrants that:

     (a) the Facility Documents constitute the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms, except as the enforcement hereof and thereof may be limited by
bankruptcy, insolvency, or other similar laws affecting the enforcement of
creditors’rights generally and subject to the applicability of general
principles of equity;

     (b) the execution, delivery and performance by the Borrower of the Facility
Documents and all other documents contemplated hereby or thereby, do not and
will not (i) conflict with or constitute a breach of, or default under, or
require any consent under, or result in the creation of any lien, charge or
encumbrance upon the property or assets of the Borrower pursuant to any other
agreement or instrument (other than any pledge of or security interest granted
in any collateral pursuant to any Facility Document) to which the Borrower is a
party or is bound or by which its properties may be bound or affected; or (ii)
violate any provision of any law, rule, regulation (including, without
limitation, Regulation U of the Federal Reserve Board), order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to the Borrower;

     (c) no consent, approval or authorization of, or registration, declaration
or filing with, any governmental authority or other person or entity is required
as a condition to or in connection with the due and valid execution, delivery
and performance by the Borrower of any Facility Document;

     (d) there are no actions, suits, investigations or proceedings pending or
threatened at law, in equity, in arbitration or by or before any other authority
involving or affecting: (i) the Borrower that, if adversely determined, are
likely to have a material adverse effect on the prospects or condition of the
Borrower; (ii) any material part of the assets or properties of the Borrower or
any part of the collateral (if any) under any Facility Document; or (iii) any of
the transactions contemplated in the Facility Documents. There are currently no
material judgments entered against the Borrower and the Borrower is not in
default with respect to any judgment, writ, injunction, order, decree or consent
of any court or other judicial authority, which default is likely to have or has
had a material adverse effect on the prospects or condition of the Borrower;

     (e) in the event that the Borrower is a partnership, limited liability
partnership, corporation or limited liability company, the Borrower also
represents and warrants that it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, and has all requisite power and authority to execute, deliver and
perform its obligations under the Facility Documents; and

5


--------------------------------------------------------------------------------

     (f) in the event that the Borrower is a trust, the Borrower also represents
and warrants that (i) it is a duly constituted and validly existing trust, (ii)
the Borrower has delivered to the Bank a true, complete and accurate copy of the
agreement pursuant to which it has been organized and all amendments and
modifications thereto, and (iii) the trustees of the Borrower signing this Note
have the legal capacity and full power and authority to execute, deliver, and
perform their obligations under, and to bind the Borrower to perform its
obligations under, the Facility Documents, and to execute and deliver any and
all documents and instruments in connection therewith.

     Each borrowing request by the Borrower under this Note shall constitute a
representation and warranty that the statements above are true and correct both
on the date of such request and on the date of the borrowing.

     7.      Expenses.   The Borrower agrees to reimburse the Bank on demand for
all costs, expenses and charges (including, without limitation, fees and charges
of counsel and costs allocated by internal legal counsel) in connection with the
preparation or modification of the Facility Documents, performance or
enforcement of the Facility Documents, or the defense or prosecution of any
rights of the Bank pursuant to any Facility Documents.

     8.      Jurisdiction.  The Borrower hereby irrevocably submits to the
jurisdiction of any New York state or United States federal court sitting in New
York City over any action or proceeding arising out of this Note, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be held and determined in such New York State or federal court.
The Borrower further agrees that any action or proceeding brought against the
Bank may be brought only in a New York state or United States federal court
sitting in New York county. The Borrower hereby further irrevocably consents to
the service of process in any such action or proceeding in either of said courts
by mailing thereof by the Bank by registered or certified mail, postage prepaid,
to the Borrower at its address specified on the signature page hereof, or at the
Borrower’s most recent mailing address as set forth in the records of the Bank.

     The Borrower agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit or
proceeding in such state and hereby waives any defense on the basis of an
inconvenient forum. Nothing herein shall affect the right of the Bank to serve
legal process in any other manner permitted by law or affect the right of the
Bank to bring any action or proceeding against the Borrower or its property in
the courts of any other jurisdiction.

     9.      Waiver of Jury Trial.  


THE BORROWER AND THE BANK EACH WAIVE ANY RIGHT TO JURY TRIAL

     10.      Miscellaneous.   (a) The provisions of this Note are intended to
be severable. If for any reason any provisions of this Note shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
thereof in any jurisdiction.

6


--------------------------------------------------------------------------------

     (b) No amendment, modification, supplement or waiver of any provision of
this Note nor consent to departure by the Borrower therefrom shall be effective
unless the same shall be in writing and signed by the Borrower and the Bank, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

     (c) No failure on the part of the Bank to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof or preclude
any other or further exercise thereof or the exercise of any other right The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

     (d) As used herein, the term Borrower shall include all signatories hereto,
if more than one. In such event, the obligations, representations and warranties
of the Borrower hereunder shall be joint and several. This Note shall be binding
on the Borrower and its successors and assigns and shall inure to the benefit of
the Bank and its successors and assigns, except that the Borrower may not
delegate any of its obligations hereunder without the prior written consent of
the Bank.

     (e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower under this Note shall be subject to the limitation that payments of
interest shall not be required to the extent that receipt thereof would be
contrary to provisions of law applicable to the Bank limiting rates of interest
which may be charged or collected by the Bank.

     (f) Unless otherwise agreed in writing, notices shall be given to the Bank
and the Borrower at their telecopier numbers (confirmed by telephone to their
telephone numbers) or addresses set forth in the signature page of this Note, or
such other telecopier (and telephone) number or address communicated in writing
by either such party to the other. Notices to the Bank shall be effective upon
receipt.

     (g) The obligations of the Borrower under Sections 3, 5, 7, 8, and 9 hereof
shall survive the repayment of the Loans.

     (h) This Note does not create and shall not be construed to create any
contractual commitment to lend by the Bank.

     (i) Each reference herein to the Bank shall be deemed to include its
successors, endorsees, and assigns, in whose favor the provisions hereof shall
inure. Each reference herein to the Borrower shall be deemed to include the
heirs, executors, administrators, legal representatives, successors and assigns
of the Borrower, all of whom shall be bound by the provisions hereof.

     11.      Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York, provided that such choice of
law is not intended to limit the maximum rate of interest which may be charged
or collected by the Bank hereunder if the Bank may, under the laws applicable to
it, charge or collect interest at a higher rate than is permissible under the
laws of said state.

7


--------------------------------------------------------------------------------


ADDRESS FOR NOTICES TO THE
BANK:

JPMorgan Chase Bank
345 Park Avenue
New York, New York 10154-1002
Attn:   Amanda S. Elliott
Telecopier:  212-464-2531
Telephone:   212-464-1518


EOS International, Inc.


By:  PETER A. LUND
——————————————
Name:  Peter A. Lund
Title:    Chairman



ADDRESS FOR NOTICES:

c/o Pat Pinto
EOS International, Inc.
888 Seventh Avenue
New York, NY 10106

Telecopier:  (212) 554-9873
Telephone:  (212) 887-6869

8
